PER CURIAM.
This is an appeal from an order in bankruptcy, entered in the District Court of the United States for the Western District of Virginia, at Lynchburg, granting a discharge to appellee, John Thomas Durham.
The judge below entered the order after the matter was referred to the special master and upon consideration of exceptions to the report of the special master recommending that the bankrupt be granted his discharge. An examination of the record leads us to the conclusion that the report of the special master and the order of the judge below were proper and in accordance with the evidence in the ease. The order is accordingly affirmed, with costs against the appellant.
Affirmed.